United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 96-3613
                                     ___________

Steven G. Smith,                          *
                                          *
      Plaintiff/Appellee,                 *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Arkansas.
Matthew S. Stedelin,                      *
                                          * [UNPUBLISHED]
      Defendant,                          *
                                          *
Hogan Motor Leasing, Inc.,                *
                                          *
      Defendant/Appellant.                *
                                     ___________

                               Submitted: May 23, 1997
                                   Filed: June 6, 1997
                                    ___________

Before MURPHY, HEANEY, and MAGILL, Circuit Judges.
                           ___________
PER CURIAM.

        Steven Smith won a judgment against Hogan Motor Leasing, Inc. for damages
arising from an traffic accident. During deliberations, the jury sent two questions to the
district court.1 After conferring with counsel, the court responded with a supplemental




      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
jury instruction. Hogan's appeal is based on a challenge to that instruction. We have
reviewed the evidence and the jury instructions and conclude that the district court
acted within its discretion in giving the supplemental instruction. The judgment is
affirmed.




A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-